Citation Nr: 0730878	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and, if so, whether 
service connection is warranted.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and S.A.S.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  A subsequent June 2004 statement of the case (SOC) 
determined that new and material evidence had been submitted 
and reopened the claim of service connection for PTSD, but 
then denied the claim.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue of entitlement to service 
connection for PTSD has been recharacterized as shown above.  

In July 2007, the veteran presented testimony at a personal 
hearing conducted at the  Seattle RO before Michelle L. Kane, 
a Veterans Law Judge (VLJ) who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of this personal hearing is in the 
veteran's claims folder.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Further, additional development is needed for the 
issue of entitlement to service connection for a left knee 
disorder.  Accordingly, the issues of entitlement to service 
connection for PTSD and left knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 1994, the RO denied the claim for service 
connection for PTSD.  The veteran was notified of that 
decision, but did not initiate an appeal.

2.  Some of the evidence received since 1994 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The August 1994 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 
(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
Board finds that VA compliance with the mandates of the VCAA 
is sufficient to permit appellate review of the petition to 
reopen for entitlement to service connection for PTSD, which 
is remanded for further development as discussed below.  As 
the determination below represents a grant of the petition, a 
detailed discussion of the impact of the VCAA on this appeal 
is not necessary.  In view of the outcome, any deficiencies 
in such notice or assistance have not prejudiced the veteran.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds Mayfield v. 
Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).


LAW AND ANALYSIS

1.  PTSD

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An August 1994 RO decision denied service connection for PTSD 
because there was no evidence of the veteran's claims of 
sexual assault or abuse in service.  It was noted that the 
veteran's service records were entirely negative for any 
complaint of the incidents of assault or sexual abuse in 
service, and there was no evidence of a diagnosis or 
treatment of any psychiatric disorder in service.  The 
evidence reviewed consisted of the veteran's service medical 
records, VA and private treatment records dated from 1988 to 
1994, and a March 1994 VA examination.  Because the veteran 
did not appeal that decision, it is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  The veteran, however, now seeks to 
reopen her claim.  As noted, despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 1994 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final April 1994 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the August 1994 decision includes, but is not 
limited to, January 2003 and June 2005 letters from a VA 
physician which opined that the veteran had PTSD from sexual 
trauma during her military service as well as from trauma in 
childhood, and that the military trauma exacerbated the PTSD; 
VA and private treatment records dated from 1991 to 2006, 
Social Security Administration (SSA) records, and service 
personnel records.  

As noted, the veteran's claim was previously denied because 
there was no evidence of sexual assault or abuse in service.  
In particular, the veteran has now provided two letters from 
a VA physician which opined that military trauma clearly 
exacerbated her PTSD.  Obviously, this evidence is new in 
that it was not previously of record.  Moreover, this 
evidence relates to an unestablished fact necessary to 
substantiate her claim.  Further, as its credibility is 
presumed, the opinion raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  
Additionally, as will be discussed in the remand below, the 
veteran has not been furnished a Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder Secondary to Personal Trauma which might aid in 
verifying her stressor.  For these reasons, the Board finds 
that the additional evidence received since August 1994 
warrants a reopening of the veteran's claim of service 
connection for PTSD, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).

Additionally, the veteran's service personnel records were 
received by VA in November 2006.  The Board notes that 
pursuant to 38 C.F.R. § 3.156(c), the veteran's service 
personnel records are relevant to the claim for PTSD because 
they might contain information regarding the claimed 
stressor.  As they were not associated with the veteran's 
claim for PTSD at the time of the August 1994 RO decision, 
the Board will reconsider the claim on that basis, 
notwithstanding 38 C.F.R. § 3.156(a).  

In conclusion, new and material evidence having been 
received, as well as the veteran's service personnel records, 
the claim of entitlement to service connection for PTSD, is 
reopened.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only the benefit sought on appeal is allowed.


REMAND

Adjudication of the veteran's claim for PTSD does not end 
with the determination that new and material evidence has 
been received.  For the reasons detailed below, additional 
development is required for a full and fair adjudication of 
the underlying service connection claims for PTSD and left 
knee disorder.

The veteran contends that she was sexually assaulted by a NCO 
during the summer of 1982 a few weeks before she went on 
assignment in Japan from October 1982 to October 1983.  The 
veteran testified during her July 2007 hearing that she did 
not report the incident because she feared reprisal.  The 
veteran claimed that she developed stomach problems, became 
depressed, lost weight, and drank heavily while in Japan.  
However, she claimed in several statements that it was not 
until 1988, while working as a police officer, that she 
suffered a "breakdown" when investigating a rape.  At that 
time, the veteran alleged that memories of her sexual assault 
that she had repressed returned.  In a January 2003 
statement, the veteran also claimed that the sexual assault 
during service aggravated her depression or bipolar disorder.

The record revealed that the veteran has been treated for 
mental health issues since 1988.  In a March 2003 VA 
treatment entry, a VA psychiatrist concluded that the veteran 
had PTSD stemming from early childhood abuse which was 
exacerbated by the rape while in the military.  

The Board notes that VA has a duty to assist a claimant in 
developing the facts pertinent to his or her claim, and to 
notify him or her of the evidence necessary to complete an 
application for benefits.  The Veterans Claims Assistance Act 
of 2000 (VCAA), redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to all the information and evidence necessary 
to substantiate a claim for VA benefits.  First, VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Where the alleged stressor 
event in a claim for service connection for PTSD is physical 
or sexual assault, the veteran should be provided notice (as 
discussed in the provisions of Manual M21-1) of all the types 
of documentation that may be used to corroborate the 
occurrence of such a stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997); M21-1, Part III at par. 5.14, and 
Part VI at par. 11.37; see also YR v. West, 11 Vet. App. 393, 
399 (1998).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

If a PTSD claim is based on military sexual trauma (MST) or 
personal assault in service, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA must 
make all reasonable efforts to obtain the relevant evidence.  
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.  The veteran should be sent and asked to 
complete a VA Form 21-0781a.  

Additionally, the Board notes that the veteran submitted as 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, in order 
for VA to obtain records from Dr. B.D. from approximately 
October 1988 to August 1991.  In January 2004, VA sent a 
letter to Dr. B.D. requesting these records.  However, it 
does not appear that Dr. B.D. responded to the letter.  An 
earlier December 2003 letter from Dr. B.D. stated that she 
had treated the veteran at K.M.C. (now part of M.M.C.) for 
various mental health issues including symptoms of PTSD.  The 
Board concludes that a second attempt should be made to 
attempt to locate treatment records from Dr. B.D.

2.  Left knee disorder

The veteran contends that her current left knee disorder is 
the result of an injury she suffered in service.  The veteran 
testified that she was placed on light duty for six weeks and 
underwent physical therapy in 1981.  The veteran's service 
medical records revealed that she complained of right knee 
pain in October 1981 which was assessed as a mild strain of 
the right knee.  A March 1983 treatment entry reflected that 
the veteran complained of a strain in her left knee three 
weeks prior.  The assessment was mild strained medial 
ligament of the left knee.  In an April 1983 treatment entry, 
the veteran had severe pain in her left knee due to an old 
injury.  The assessment was early CMP (chondromalacia 
patellae) with questionable mild meniscal involvement.  No 
left knee problems were noted on the August 1984 separation 
examination and report of medical history.  

The first indication of a left knee problem post-service was 
in a May 2002 VA treatment entry wherein the veteran reported 
a three week period of decreased mobility due to a recent 
injury.  She was hospitalized due to high risk for DVT (deep 
vein thrombosis) and PE.  It was noted that she had no prior 
trauma to her left lower extremity.  The veteran was found to 
have left knee degenerative changes of the medial and lateral 
menisci with mild patellar chondromalacia and ACL ligament 
strain on the April 2003 VA examination.  

In December 2006, VA received a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs from the veteran requesting 
records pertaining to her left knee from Dr. L.J. of M.M.G. 
dated from October 2005 to December 2005.  However, it does 
not appear from the record that attempts were made to obtain 
these records.  As such, attempts should be made to associate 
these records with the claims file pursuant to 38 C.F.R. 
§ 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the provisions of 
M21-1, Part III at par. 5.14, and Part VI 
at par. 11.37, the RO should send the 
veteran an appropriate stressor 
development letter.  The veteran should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  The RO 
should also send the veteran a VA Form 21-
0781a, Statement in Support of Claim for 
Service Connection for Post Traumatic 
Stress Disorder Secondary to Personal 
Trauma, and request she complete it with 
as much specificity as possible.  The RO 
should inform the veteran that if she 
fails to return any form that would 
provide details regarding the in-service 
stressor event or fails to provide 
information useful to verifying this 
event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate period 
of time should be allowed for the veteran 
to respond and/or submit additional 
evidence.  

2.  The RO should make a second attempt to 
obtain private treatment records from Dr. 
B.D. from approximately 1988 to 1991.  It 
is noted that Dr. B.D. treated the veteran 
at K.M.C. (now part of M.M.C.).  
Additionally, the RO should attempt to 
obtain private  records pertaining to the 
veteran's left knee from Dr. L.J. of 
M.M.G. dated from October 2005 to December 
2005.  Any attempts should be documented 
in the record.

3.  After the above development is 
completed, the RO should undertake any and 
all further development action indicated 
by the evidence of record, to include, if 
warranted, scheduling a VA psychiatric 
examination or left knee examination.  

4.  The RO should then re-adjudicate the 
claims for entitlement to service 
connection for PTD and a left knee 
disorder.  If the benefits sought remain 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and her 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


